In a negligence action to recover damages for personal injuries, plaintiff appeals from an order of the Supreme Court, Kings County, dated October 16, 1968, which denied his motion for a special preference pursuant to CPLR 3403. Order reversed, on the law and the facts, with one bill of $10 costs and disbursements *955jointly against respondents filing separate briefs; motion for special preference granted; and case remanded to Special Term for entry of an appropriate implementing order. Plaintiff, as a result of injuries suffered in the accident in question, has been unable to work since the accident and has become a recipient of welfare from the City of. New York. The application for a special preference should have been granted (Quinones v. Hunchak, 28 A D 2d 997; Stevens v. Bridge Auto Renting Corp., 262 App. Div. 872). Rabin, Acting P. J., Benjamin, Munder, Martuseello and Kleinfeld, JJ., concur.